—Orders of disposition, Family Court, New York County (Gloria Sosa-Lintner, J.), entered on or about December 9, 1997, which, upon a fact-finding determination of abandonment, terminated respondent-appellant’s parental rights to the subject children and committed custody and guardianship of the children to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
Clear and convincing proof adduced at the fact-finding hearing established that appellant had abandoned her children within the meaning of Social Services Law § 384-b (4) (b) when she failed to contact either the agency or the children during *174the statutorily relevant six-month period. Nor is appellant’s failure to communicate with petitioner agency or her children excused by her incarceration (see, Matter of Ishmael A., 264 AD2d 647; Matter of Cora Nicola H., 276 AD2d 298; Social Services Law § 384-b [5] [b]). Concur — Sullivan, P. J., Nardelli, Ellerin, Lerner and Friedman, JJ.